Name: Council Regulation (EEC) No 1531/82 of 25 May 1982 on the application of Decision No 5/81 of the EEC-Iceland Joint Committee amending Protocols 1 and 2 to the Agreement between the European Economic Community and the said State
 Type: Regulation
 Subject Matter: European Union law;  EU institutions and European civil service;  Europe;  international trade;  tariff policy
 Date Published: nan

 21.6.1982 EN Official Journal of the European Communities L 174/9 COUNCIL REGULATION (EEC) No 1531/82 of 25 May 1982 on the application of Decision No 5/81 of the EEC-Iceland Joint Committee amending Protocols 1 and 2 to the Agreement between the European Economic Community and the said State THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the European Economic Community signed an Agreement with the Republic of Iceland (1) on 22 July 1972 which entered into force on 1 July 1973; Whereas, pursuant to Article 12a of the above Agreement, the Joint Committee adopted Decision No 5/81 amending Protocols 1 and 2; Whereas this Decision should be given effect in the Community, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of application of the Agreement between the European Economic Community and the Republic of Iceland, Decision No 5/81 of the Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1982. For the Council The President L. TINDEMANS (1) OJ No L 301, 31. 12. 1972, p. 2.